DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 11, 14, 15, 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, and 9 of U.S. Patent No. 11,392,515. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent require all the limitations of the claims of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application No. 2019/0087125 (hereinafter Matsumoto).
As per claim 1, Matsumoto teaches a method, comprising: providing a first memory portion (Matsumoto; Figure 1 Item 37) bi-directionally connected to a memory controller (Matsumoto; Figure 1 Item 36) and having a lower latency and higher throughput as compared to a plurality of non- volatile memory portions (Matsumoto; Figure 1 Item 11) managed by the memory controller (Matsumoto; Paragraph [0029] [Examiner’s Note: SRAM, DRAM, and SDRAM are well-known to have lower latency and higher throughput than NAND memory]); and copying content of the memory regions including frequently accessed logical block addresses of the plurality of non-volatile memory portions using the first memory portion (Matsumoto; Figure 1 Item 52, Figure 7 Item S14, Paragraph [0034], Paragraph [0089]).

As per claim 2, Matsumoto also teaches updating a counter associated with each memory region of the memory regions at an access to a logical block address of a respective memory region (Matsumoto; Figure 7 Item S12, Paragraph [0085]); and copying the respective memory region in the first memory portion in response to the counter exceeding a predetermined threshold (Matsumoto; Figure 7 Items S13 and S14, Paragraphs [0088] and [0089]).

As per claim 3, Matsumoto also teaches storing the counter in a volatile memory portion of the memory controller (Matsumoto; Figure 1 Items 37 and 53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0087125 (hereinafter Matsumoto) in view US Patent Application Publication No. 2011/0191522 (hereinafter Condict).
As per claim 4, Matsumoto teaches the method as described per claim 2 (see rejection of claim 2 above).
Matsumoto does not teach wherein the controller is configured to evict a memory region of the memory regions in response to the counter falling below a predetermined threshold.
However, Condict teaches a caching system wherein the controller is configured to evict the plurality of non-volatile memory portions including the more frequently read or written logical block addresses from the memory portion when the counter is below a threshold (Condict; Paragraph [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Matsumoto to include the counter threshold because doing so allows for evicting the least frequently used block from the cache (Condict; Paragraph [0079)).

As per claim 5, Condict also teaches wherein evicting the memory region comprises evicting the more frequently accessed logical block address from the first memory portion (Condict; Paragraph [0079]).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0087125 (hereinafter Matsumoto) in view US Patent Application Publication No. 2017/0075812 (hereinafter Wu).
As per claim 6, Matsumoto teaches the method as described per claim 1 (see rejection of claim 1 above).
Matsumoto does not explicitly teach wherein the first memory portion comprises a single-level NAND memory portion.
However, Wu teaches a drive caching technique in which a memory portion is provided in SLC mode (Wu; Abstract, Paragraph [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Matsumoto to include the SLC memory portion because doing so allows for changing read cache size (Wu; Abstract).

As per claim 7, Matsumoto teaches the method as described per claim 1 (see rejection of claim 1 above).
Matsumoto does not explicitly teach wherein the first memory portion comprises a multi-level NAND memory portion.
However, Wu teaches a drive caching technique in which a memory portion is provided in MLC mode (Wu; Abstract, Paragraph [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Matsumoto to include the MLC memory portion because doing so allows for changing read cache size (Wu; Abstract).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0087125 (hereinafter Matsumoto) in view of US Patent Application Publication No. 2020/0387448 (hereinafter Thomasson).
As per claim 8, Matsumoto teaches the device as described per claim 1 (see rejection of claim 1 above).
Matsumoto does not teach wherein the memory portion is a three-dimensional (3D) cross point memory portion.
However, Thomasson teaches a non-volatile caching system in which the cache memory is a 3d cross point memory (Thomasson; Paragraphs [0203] and [0224]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Matsumoto to include the 3D cross point memory because such a memory technology is well-known in the art as being suitable for cache memory.

Allowable Subject Matter
Claims 9 – 20 would be allowable if rewritten, amended, or a proper Terminal Disclaimer is filed to overcome the non-statutory double patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 9 – 20 would be allowable if rewritten, amended, or a proper Terminal Disclaimer is filed to overcome the non-statutory double patenting rejection(s) set forth in this Office action because the prior art of record fails to teach or suggest alone or in combination the recency algorithm is activated responsive to a threshold number of counters being close to be saturated or when a cache memory portion of the storage device is within a threshold amount from full, as required by independent claims 9 and 15, in combination with the other claimed limitations (emphasis added).
Claims 10 – 14 and 16 – 20 would also be allowable because of their dependence, either directly or indirectly, upon one of allowable independent claims 9 or 15. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/Examiner, Art Unit 2181